DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/08/21 has been entered. Claims 1-30 are cancelled and claims 31-50 are newly presented.

Claim Objections
Claims 34, 45 are objected to because of the following informalities:
"sued" should be "used" [Claims 34, 45, lines 2, 2].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-32, 36-41, 43, 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 13-14, 17-18 of U.S. Patent No. 11,086,906. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claims 1, 5-6, 13-14, 17-18 of U.S. Patent No. 11,086,906 are directed to a similar invention as that of claims 31-32, 36-41, 43, 46-50 in the present application.

That is, the limitations “identifying a permutation key that identifies a subset of data to be grouped together in the first data set; …permutation key…” as recited in claims 31, 41 of the present application are covered by “wherein the matching rules include at least one permutation key, each permutation key identifying a subset of data to be grouped together in one of the first and second data sets” as similarly recited in claims 1, 13 of U.S. Patent No. 11,086,906, respectively.

Further, the limitations “at least one of the matching rules matching the subset of data identified by the permutation key to corresponding data in the second data set without finding a match for the permutation key in the second data set” as recited in claims 31, 41 of the present application are covered by “matching the subset of data identified by the permutation key to corresponding data in the second data set without finding a match for the permutation key in the second data set” covers “using the matching rules, identifying, …, discrepancies between the first and second data sets; … wherein the matching rules include at least one permutation key, each permutation key identifying a subset of data to be grouped together in one of the first and second data sets; wherein identifying the discrepancies comprises attempting to match one or more first characteristics associated with the grouped subset of data in one of the first and second data sets to one or more second characteristics associated with another of the first and second data sets… wherein randomly adding or removing the possible permutation keys is constrained to permutation keys with dissimilar frequency distributions in the first and second data sets” in claim 1 of U.S. Patent No. 11,086,906 and “using the matching rules, identify discrepancies between the first and second data sets; … wherein the matching rules include at least one permutation key, each permutation key identifying a subset of data to be grouped together in one of the first and second data sets; … identify the discrepancies comprise: … attempt to match one or more first characteristics associated with the grouped subset of data in one of the first and second data sets to one or more second characteristics associated with another of the first and second data sets… wherein the randomly added or removed possible permutation keys are constrained to permutation keys with dissimilar frequency distributions in the first and second data sets” in claim 13 of U.S. Patent No. 11,086,906.

Claim
US 17/370,163
Claim
US 11,086,906
31
A method comprising:

obtaining a first data set and a second data set to be reconciled;















identifying a permutation key that identifies a subset of data to be grouped together in the first data set; generating, using the first and second data sets, matching rules, at least one of the matching rules matching the subset of data identified by the permutation key to corresponding data in the second data set without finding a match for the permutation key in the second data set; and identifying discrepancies between the first data set and the second data set using the matching rules
1
A method comprising:

obtaining, by at least one processing device, a first data set generated by a first computing system and a second data set generated by a second computing system, the first and second data sets configured to be reconciled;

enriching, by the at least one processing device, at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets; generating, by the at least one processing device, matching rules based on the first and second data sets;

using the matching rules, identifying, by the at least one processing device, discrepancies between the first and second data sets; and outputting, by the at least one processing device, the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system, wherein the matching rules include at least one permutation key, each permutation key identifying a subset of data to be grouped together in one of the first and second data sets; wherein identifying the discrepancies comprises attempting to match one or more first characteristics associated with the grouped subset of data in one of the first and second data sets to one or more second characteristics associated with another of the first and second data sets;
wherein generating the matching rules comprises (i) randomly adding or removing possible permutation keys in multiple simulation iterations, (ii) determining a metric for each simulation iteration, and (iii) selecting the at least one permutation key from the possible permutation keys based on the metrics of the simulation iterations; and wherein randomly adding or removing the possible permutation keys is constrained to permutation keys with dissimilar frequency distributions in the first and second data sets
32
wherein matching the subset of data identified by the permutation key to corresponding data in the second data set comprises matching first characteristics of the subset of data identified by the permutation key with second characteristics of the second data set
1
…wherein identifying the discrepancies comprises attempting to match one or more first characteristics associated with the grouped subset of data in one of the first and second data sets to one or more second characteristics associated with another of the first and second data sets…
36
further comprising enriching at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets
1
…enriching, by the at least one processing device, at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets…
37
wherein the first data set was obtained from a first computing system and the second data set was obtained from a second computing system,



the method further comprising outputting the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system
1
…obtaining, by at least one processing device, a first data set generated by a first computing system and a second data set generated by a second computing system, the first and second data sets configured to be reconciled…;

…outputting, by the at least one processing device, the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system…
38
wherein generating the matching rules comprises: randomly adding or removing possible permutation keys in multiple simulation iterations; determining a metric for each simulation iteration; and selecting the permutation key from the possible permutation keys based on the metrics of the simulation iterations
1
…wherein generating the matching rules comprises (i) randomly adding or removing possible permutation keys in multiple simulation iterations, (ii) determining a metric for each simulation iteration, and (iii) selecting the at least one permutation key from the possible permutation keys based on the metrics of the simulation iterations…
39
wherein the metric for each simulation iteration is based on a combination of a number of matched data items and a number of matched groups of data items
5
wherein the metric for each simulation iteration is based on a combination of a number of matched data items and a number of matched groups of data items
40
wherein the matching rules include rules using multiple permutation keys, different permutation keys associated with different subsets of data in the first and/or second data sets
6
wherein the matching rules include multiple permutation keys, different permutation keys associated with different subsets of data in different ones of the first and second data sets
41
A non-transitory computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising:

obtaining a first data set and a second data set to be reconciled; 











identifying a permutation key that identifies a subset of data to be grouped together in the first data set; generating, using the first and second data sets, matching rules, at least one of the matching rules matching the subset of data identified by the permutation key to corresponding data in the second data set without finding a match for the permutation key in the second data set; and identifying discrepancies between the first data set and the second data set using the matching rules
13
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:



obtain a first data set generated by a first computing system and a second data set generated by a second computing system, the first and second data sets configured to be reconciled;

enrich at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets;

generate matching rules based on the first and second data sets; using the matching rules, identify discrepancies between the first and second data sets; and output the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system, wherein the matching rules include at least one permutation key, each permutation key identifying a subset of data to be grouped together in one of the first and second data sets; wherein the instructions that when executed cause the at least one processor to identify the discrepancies comprise: instructions that when executed cause the at least one processor to attempt to match one or more first characteristics associated with the grouped subset of data in one of the first and second data sets to one or more second characteristics associated with another of the first and second data sets;
wherein the instructions that when executed cause the at least one processor to generate the matching rules comprise:
instructions that when executed cause the at least one processor to (i) randomly add or remove possible permutation keys in multiple simulation iterations, (ii) determine a metric for each simulation iteration, and (iii) select the at least one permutation key from the possible permutation keys based on the metrics of the simulation iterations; and wherein the randomly added or removed possible permutation keys are constrained to permutation keys with dissimilar frequency distributions in the first and second data sets
43
wherein, the first and second characteristics comprise a key that matches exactly or a value that matches in aggregate between the subset of data identified by the permutation key and the corresponding data in the second data set
14
wherein the first and second characteristics comprise a key that needs to match exactly between data items in the first and second data sets in order to match the data items in the first and second data sets
46
wherein the operations further comprise enriching at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets
13
…enrich at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets…
47
wherein the first data set was obtained from a first computing system and the second data set was obtained from a second computing system,


and the operations further comprise outputting the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system
13
…obtain a first data set generated by a first computing system and a second data set generated by a second computing system, the first and second data sets configured to be reconciled…;

…output the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system…

48
wherein generating the matching rules comprises: randomly adding or removing possible permutation keys in multiple simulation iterations; determining a metric for each simulation iteration; and selecting the permutation key from the possible permutation keys based on the metrics of the simulation iterations
13
… wherein the instructions that when executed cause the at least one processor to generate the matching rules comprise:
instructions that when executed cause the at least one processor to (i) randomly add or remove possible permutation keys in multiple simulation iterations, (ii) determine a metric for each simulation iteration, and (iii) select the at least one permutation key from the possible permutation keys based on the metrics of the simulation iterations…
49
wherein the metric for each simulation iteration is based on a combination of a number of matched data items and a number of matched groups of data items
17
wherein the metric for each simulation iteration is based on a combination of a number of matched data items and a number of matched groups of data items
50
wherein the matching rules include rules using multiple permutation keys, different permutation keys associated with different subsets of data in the first and/or second data sets
18
wherein the matching rules include multiple permutation keys, different permutation keys associated with different subsets of data in different ones of the first and second data sets



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 31, 41 similarly recite obtaining a first data set and a second data set to be reconciled; identifying a permutation key that identifies a subset of data to be grouped together in the first data set; generating, using the first and second data sets, matching rules, at least one of the matching rules matching the subset of data identified by the permutation key to corresponding data in the second data set without finding a match for the permutation key in the second data set; and identifying discrepancies between the first data set and the second data set using the matching rules.
The limitations of identifying a permutation key that identifies a subset of data to be grouped together in the first data set; generating, using the first and second data sets, matching rules, at least one of the matching rules matching the subset of data identified by the permutation key to corresponding data in the second data set without finding a match for the permutation key in the second data set; and identifying discrepancies between the first data set and the second data set using the matching rules, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “identifying a permutation key”; “generating”; and “identifying discrepancies”, in the context of these claims, encompass the user observing, analyzing, and judging permutation keys that identify a subset of data to be grouped together; generating, such as by judging, matching rules comprising one that matches the subset of data identified by the permutation key with some discrepancies allowed, such as a partial matching; and lastly, judging discrepancies between the data sets based on the matching rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 31, 41 recite an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  A non-transitory computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising: obtaining a first data set and a second data set to be reconciled. The non-transitory computer-readable medium and computer system are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional element of obtaining a first data set and a second data set to be reconciled represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a first data set and a second data set to be reconciled  represents an insignificant extra-solution activity that is well-understood, routine, and conventional activities previously known to the industry. That is, this limitation represents well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claims 31, 41 are not patent eligible.
Claims 32-40, 42-50 depend on claims 31, 41 and include all the limitations of these claims. Therefore, claims 32-40, 42-50 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 32-33, 42-43 similarly recite the additional limitations pertaining to the matching the subset of data comprising matching first and second characteristics comprising a key that matches exactly or value that matches in aggregate. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging comprising matching or comparing of characteristics or keys. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 32-33, 42-43 are not patent eligible.
Claims 34-35, 38-40, 44-45, 48-50 similarly recite the additional limitations pertaining to the generating of matching rules comprising: generating test rules/results and generating a new rule, using a discovery specification, randomly adding or removing permutation keys, determining a metric, comprising a combination of number of match items and groups, for each iteration, and selecting the permutation key, and using multiple different permutation keys. This judicial exception is not integrated into a practical application. The additional elements pertaining to “generating test rules/results and generating a new rule” represent further mental process steps of judging comprising judging test rules and results and mentally judging a new rule based on the previous judgment. The additional elements pertaining to “using a discovery specification” represent further mental process steps of analyzing and judging a specification that specifies parameters for rule discovery. The additional elements pertaining to “randomly adding or removing permutation keys, determining a metric for each iteration, and selecting the permutation key” represent further mental process steps of judging randomly adding or removing keys from groups that can be written down on a piece of paper, judging a metric based on number of matched data items and groups, and judging a permutation key. The additional elements pertaining to “using multiple different permutation keys” represent further mental process steps of judging matching rules based on multiple different permutation keys associated with different subsets of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 34-35, 38-40, 44-45, 48-50 are not patent eligible.
Claims 36-37, 46-47 similarly recite the additional limitations pertaining to the enriching of data sets by adding feature values and obtaining the data sets from different computing systems and outputting the discrepancies. The additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to the enriching of data sets by adding feature values and obtaining the data sets from different computing systems represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Further, the limitations pertaining to the outputting represent well-understood, routine, conventional activity in the fields of data storage, retrieval, and communication and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31-33, 36-37, 40-43, 46-47, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0180194) in view of Cannon (US 2015/0242456).
Regarding claim 31, Graham discloses:
A method comprising: obtaining a first data set and a second data set to be reconciled at least by ([0025] “a first data cache is synchronized with a second data cache by generating synchronization sets for each of the data caches wherein the synchronization set for a particular data cache represents information contained in that cache” [0027] “The contents of the data cache at the local entity is synchronized with the contents of the data cache at the remote entity by (1) generating a synchronization set at the local entity and a synchronization set at the remote entity wherein each synchronization set contains information that represents the information contained in their respective data caches”) and the first and second data sets are the first and second synchronization sets from the local and remote entities, respectively;
identifying a permutation key that identifies a subset of data to be grouped together in the first data set; …permutation key… at least by ([0026] “data is maintained in records contained in data caches at a local entity and a remote entity. Each record is associated with (1) a key which identifies the record's data and (2) a sequence number which identifies a revision of the record's data.” [0051] “The sequence begins at step 605 and proceeds to step 610 where a first record 350 in the data cache 300 is selected. Next, at step 615, the selected record 350 is associated with a bucket 330 by comparing the key masks 332 of the buckets 330 in the synchronization set 320 with the record's key 352 to identify a bucket 330 whose key mask 332 matches the record's key 352. Illustratively, a bucket's key mask 322 acts as a template that represents a range of key values that are used to determine if the record 350 should be associated with the bucket 330. If the record's key 352 falls within the range of values represented by the bucket's key mask 332, the record's key 352 is said to “match” the bucket's key mask 332 and the record 350 is assigned to (associated with) the bucket 330.” [0055] “Specifically, the remote entity scans the received synchronization message 400 to determine if it contains an entry 410 whose key mask 420 matches the key mask 332 of the selected bucket 330. If not, the bucket is assumed to not be present in the local entity's data cache 300 and sequence proceeds to step 735. Otherwise, the sequence proceeds to step 725 where the remote entity compares the number of keys 430 in the matching entry 410 with the selected bucket's number of keys 334 to determine if they match.” [0056] “If they do not match, the buckets 330 are considered to be out of synchronization (i.e., contain different records 350) and the sequence proceeds to step 735.”) and the permutation keys are the keys associated with the bucket’s key masks which are utilized to group the data records based on their keys matching the key range of the buckets.
Graham fails to disclose “generating, using the first and second data sets, matching rules, at least one of the matching rules matching the subset of data identified by the … key to corresponding data in the second data set without finding a match for the … key in the second data set; and identifying discrepancies between the first data set and the second data set using the matching rules”
However, Cannon teaches the following limitations, generating, using the first and second data sets, matching rules at least by ([0078] “Pairings refer to the key columns used to find the matching record(s) in a data set (e.g., truck ticket number or invoice number). Match rules define columns and comparison logic between the two columns and used to determine whether data match. For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).”) and the generating of the matching rules is the defining of the match rules,
at least one of the matching rules matching the subset of data identified by the … key to corresponding data in the second data set without finding a match for the … key in the second data set at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Match rules define columns and comparison logic between the two columns and used to determine whether data match… For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).”” [0079] “Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)) and relevant columns can be checked to determine if the data on both sides match within the predefined tolerances”) and the key columns (subset of data identified by the permutation key) are matched within a predefined tolerance, meaning that there is a discrepancy between one of the key columns and the other (without finding a match for the key in the second data set);
and identifying discrepancies between the first data set and the second data set using the matching rules at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Pairings refer to the key columns used to find the matching record(s) in a data set (e.g., truck ticket number or invoice number). Match rules define columns and comparison logic between the two columns and used to determine whether data match. For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).” [0079] “the present application compares the same record to multiple records in different reconciliation processes. For example, a truck delivers oil from a well to a facility. Data are obtained from the well and the facility. The truck delivery data are compared separately against both data sets, and may match the facility data but not the well data, thereby triggering one or more reconciliation processes. Thus, in one or more implementations the reconciliation processes match records from two or more different data sources and manages discrepancies via a reconciliation workflow. Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)) and relevant columns can be checked to determine if the data on both sides match within the predefined tolerances, such as illustrated in FIG. 10.”) and key columns are used to match data sets within a pre-defined tolerance and to identify discrepancies that can be resolved once identified.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cannon into the teaching of Graham because the references similarly disclose data reconciliation or synchronization. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Graham to further include the reconciliation process as in Cannon in order “to identify any discrepancies and/or missing records from one or more respective data sets” (Cannon, [0047]).
As per claim 32, claim 31 is incorporated, Graham further discloses:
… permutation key… at least by ([0026] “data is maintained in records contained in data caches at a local entity and a remote entity. Each record is associated with (1) a key which identifies the record's data and (2) a sequence number which identifies a revision of the record's data.” [0051] “The sequence begins at step 605 and proceeds to step 610 where a first record 350 in the data cache 300 is selected. Next, at step 615, the selected record 350 is associated with a bucket 330 by comparing the key masks 332 of the buckets 330 in the synchronization set 320 with the record's key 352 to identify a bucket 330 whose key mask 332 matches the record's key 352. Illustratively, a bucket's key mask 322 acts as a template that represents a range of key values that are used to determine if the record 350 should be associated with the bucket 330. If the record's key 352 falls within the range of values represented by the bucket's key mask 332, the record's key 352 is said to “match” the bucket's key mask 332 and the record 350 is assigned to (associated with) the bucket 330.” [0055] “Specifically, the remote entity scans the received synchronization message 400 to determine if it contains an entry 410 whose key mask 420 matches the key mask 332 of the selected bucket 330. If not, the bucket is assumed to not be present in the local entity's data cache 300 and sequence proceeds to step 735. Otherwise, the sequence proceeds to step 725 where the remote entity compares the number of keys 430 in the matching entry 410 with the selected bucket's number of keys 334 to determine if they match.” [0056] “If they do not match, the buckets 330 are considered to be out of synchronization (i.e., contain different records 350) and the sequence proceeds to step 735.”).
Cannon further discloses:
wherein matching the subset of data identified by the … key to corresponding data in the second data set comprises matching first characteristics of the subset of data identified by the … key with second characteristics of the second data set at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Pairings refer to the key columns used to find the matching record(s) in a data set (e.g., truck ticket number or invoice number). Match rules define columns and comparison logic between the two columns and used to determine whether data match. For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).” [0079] “the present application compares the same record to multiple records in different reconciliation processes. For example, a truck delivers oil from a well to a facility. Data are obtained from the well and the facility. The truck delivery data are compared separately against both data sets, and may match the facility data but not the well data, thereby triggering one or more reconciliation processes. Thus, in one or more implementations the reconciliation processes match records from two or more different data sources and manages discrepancies via a reconciliation workflow. Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)) and relevant columns can be checked to determine if the data on both sides match within the predefined tolerances, such as illustrated in FIG. 10.”) and key columns are used to match data sets within a pre-defined tolerance and to identify discrepancies that can be resolved once identified.
As per claim 33, claim 32 is incorporated, Graham further discloses:
… permutation key… at least by ([0026] “data is maintained in records contained in data caches at a local entity and a remote entity. Each record is associated with (1) a key which identifies the record's data and (2) a sequence number which identifies a revision of the record's data.” [0051] “The sequence begins at step 605 and proceeds to step 610 where a first record 350 in the data cache 300 is selected. Next, at step 615, the selected record 350 is associated with a bucket 330 by comparing the key masks 332 of the buckets 330 in the synchronization set 320 with the record's key 352 to identify a bucket 330 whose key mask 332 matches the record's key 352. Illustratively, a bucket's key mask 322 acts as a template that represents a range of key values that are used to determine if the record 350 should be associated with the bucket 330. If the record's key 352 falls within the range of values represented by the bucket's key mask 332, the record's key 352 is said to “match” the bucket's key mask 332 and the record 350 is assigned to (associated with) the bucket 330.” [0055] “Specifically, the remote entity scans the received synchronization message 400 to determine if it contains an entry 410 whose key mask 420 matches the key mask 332 of the selected bucket 330. If not, the bucket is assumed to not be present in the local entity's data cache 300 and sequence proceeds to step 735. Otherwise, the sequence proceeds to step 725 where the remote entity compares the number of keys 430 in the matching entry 410 with the selected bucket's number of keys 334 to determine if they match.” [0056] “If they do not match, the buckets 330 are considered to be out of synchronization (i.e., contain different records 350) and the sequence proceeds to step 735.”).
Cannon further discloses:
wherein, the first and second characteristics comprise a key that matches exactly or a value that matches in aggregate between the subset of data identified by the … key and the corresponding data in the second data set at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Pairings refer to the key columns used to find the matching record(s) in a data set (e.g., truck ticket number or invoice number). Match rules define columns and comparison logic between the two columns and used to determine whether data match. For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).” [0079] “the present application compares the same record to multiple records in different reconciliation processes. For example, a truck delivers oil from a well to a facility. Data are obtained from the well and the facility. The truck delivery data are compared separately against both data sets, and may match the facility data but not the well data, thereby triggering one or more reconciliation processes. Thus, in one or more implementations the reconciliation processes match records from two or more different data sources and manages discrepancies via a reconciliation workflow. Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)) and relevant columns can be checked to determine if the data on both sides match within the predefined tolerances, such as illustrated in FIG. 10.”) and key columns are used to match data sets within a pre-defined tolerance (in aggregate between the subset of data identified by the permutation key and the corresponding data in the second data set).
As per claim 36, claim 31 is incorporated, Graham fails to disclose “further comprising enriching at least one of the first and second data sets by adding feature values to the at least one data set, the feature values selected to account for a difference in format between the first and second data sets”
However, Cannon teaches the above limitation at least by ([0045] “After data are successfully extracted into a normalized schema and enriched, the data are eligible for downstream processes, such as for reconciliation, reporting and/or consumption in external systems, such as a trade capture system, an accounting system, an inventory system, a dispatching system, and/or a regulatory system that executes on at least one or more computing device.” [0074] “Processes associated with enrichment can assign information to one or more records that are extracted from an inbound document, such as by enabling information to be assigned manually (e.g., by a user) or substantially automatically (e.g., via a mapping table) to assign additional data.” [0075] “Examples of mapping tables that are usable to enrich information from inbound documents include: Location Maps (for normalizing information associated with delivery location (e.g., terminal, vessel, or the like)); Lease Maps (for normalizing information associated with a pickup location, (e.g., well head, terminal, or the like)); Trade Maps (for applying a combination of the normalized lease name and delivery location to assign a contract number to the delivery); and rates (for applying a combination of the normalized lease name and delivery location to assign a haul rate to the delivery)” [0128] “Accordingly, and as shown and described herein, the present application provides a generic platform for capturing and parsing data in virtually any format, normalizing the data and enriching the data into one or more predefined schemas”) and the enriching of the data sets including assigning of additional information to the records of the data set to so that the data sets can be subsequently reconciled.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cannon into the teaching of Graham because the references similarly disclose data reconciliation or synchronization. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Graham to further include the enrichment and normalization as in Cannon in so that “the data are eligible for downstream processes, such as reconciliation, reporting and/or consumption into external systems such as a trade capture system” (Cannon, [0128]).
As per claim 37, claim 31 is incorporated, Graham further discloses:
wherein the first data set was obtained from a first computing system and the second data set was obtained from a second computing system at least by ([0025] “a first data cache is synchronized with a second data cache by generating synchronization sets for each of the data caches wherein the synchronization set for a particular data cache represents information contained in that cache”, [0027] “The contents of the data cache at the local entity is synchronized with the contents of the data cache at the remote entity by (1) generating a synchronization set at the local entity and a synchronization set at the remote entity wherein each synchronization set contains information that represents the information contained in their respective data caches”, [0045] discloses that the local entity is a distributed server, while the remote entity is a central server) and the first and second data sets are the first and second synchronization sets from the local (first computing system) and remote entities (second computing system), respectively;

the method further comprising outputting the discrepancies between the first and second data sets to at least one of the first computing system, the second computing system, or a third computing system at least by ([0004] “At least some of the normalized electronic source information, the normalized electronic transport information and/or the normalized electronic destination information can be processed to identify at least one discrepancy or missing record. Moreover, reconciliation information is provided to identify the at least one discrepancy or missing record in a graphical user interface that provides an on-line collaboration environment for each of a plurality of users. Electronic information is received from a computing device associated with at least one of the source, transport and destination, that is usable to reconcile the discrepancy or the missing record, and using the received electronic information the at least one discrepancy or missing record is reconciled.” [0045] “After data are successfully extracted into a normalized schema and enriched, the data are eligible for downstream processes, such as for reconciliation, reporting and/or consumption in external systems, such as a trade capture system, an accounting system, an inventory system, a dispatching system, and/or a regulatory system that executes on at least one or more computing device” [0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets. The reconciliation processes further allow comparisons of any one data set to multiple data sets. The online collaboration features help users to identify and quickly resolve discrepancies in the data.”).
As per claim 40, claim 31 is incorporated, Graham further discloses:
…permutation keys… at least by ([0026] “data is maintained in records contained in data caches at a local entity and a remote entity. Each record is associated with (1) a key which identifies the record's data and (2) a sequence number which identifies a revision of the record's data.” [0051] “The sequence begins at step 605 and proceeds to step 610 where a first record 350 in the data cache 300 is selected. Next, at step 615, the selected record 350 is associated with a bucket 330 by comparing the key masks 332 of the buckets 330 in the synchronization set 320 with the record's key 352 to identify a bucket 330 whose key mask 332 matches the record's key 352. Illustratively, a bucket's key mask 322 acts as a template that represents a range of key values that are used to determine if the record 350 should be associated with the bucket 330. If the record's key 352 falls within the range of values represented by the bucket's key mask 332, the record's key 352 is said to “match” the bucket's key mask 332 and the record 350 is assigned to (associated with) the bucket 330.” [0055] “Specifically, the remote entity scans the received synchronization message 400 to determine if it contains an entry 410 whose key mask 420 matches the key mask 332 of the selected bucket 330. If not, the bucket is assumed to not be present in the local entity's data cache 300 and sequence proceeds to step 735. Otherwise, the sequence proceeds to step 725 where the remote entity compares the number of keys 430 in the matching entry 410 with the selected bucket's number of keys 334 to determine if they match.” [0056] “If they do not match, the buckets 330 are considered to be out of synchronization (i.e., contain different records 350) and the sequence proceeds to step 735.”).
Cannon further discloses:
wherein the matching rules include rules using multiple … keys, different … keys associated with different subsets of data in the first and/or second data sets at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Match rules define columns and comparison logic between the two columns and used to determine whether data match… For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).”” [0079] “Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)).
Regarding claim 41, Graham discloses:
A non-transitory computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising: obtaining a first data set and a second data set to be reconciled at least by ([0025] “a first data cache is synchronized with a second data cache by generating synchronization sets for each of the data caches wherein the synchronization set for a particular data cache represents information contained in that cache” [0027] “The contents of the data cache at the local entity is synchronized with the contents of the data cache at the remote entity by (1) generating a synchronization set at the local entity and a synchronization set at the remote entity wherein each synchronization set contains information that represents the information contained in their respective data caches”) and the first and second data sets are the first and second synchronization sets from the local and remote entities, respectively;
identifying a permutation key that identifies a subset of data to be grouped together in the first data set; …permutation key… at least by ([0026] “data is maintained in records contained in data caches at a local entity and a remote entity. Each record is associated with (1) a key which identifies the record's data and (2) a sequence number which identifies a revision of the record's data.” [0051] “The sequence begins at step 605 and proceeds to step 610 where a first record 350 in the data cache 300 is selected. Next, at step 615, the selected record 350 is associated with a bucket 330 by comparing the key masks 332 of the buckets 330 in the synchronization set 320 with the record's key 352 to identify a bucket 330 whose key mask 332 matches the record's key 352. Illustratively, a bucket's key mask 322 acts as a template that represents a range of key values that are used to determine if the record 350 should be associated with the bucket 330. If the record's key 352 falls within the range of values represented by the bucket's key mask 332, the record's key 352 is said to “match” the bucket's key mask 332 and the record 350 is assigned to (associated with) the bucket 330.” [0055] “Specifically, the remote entity scans the received synchronization message 400 to determine if it contains an entry 410 whose key mask 420 matches the key mask 332 of the selected bucket 330. If not, the bucket is assumed to not be present in the local entity's data cache 300 and sequence proceeds to step 735. Otherwise, the sequence proceeds to step 725 where the remote entity compares the number of keys 430 in the matching entry 410 with the selected bucket's number of keys 334 to determine if they match.” [0056] “If they do not match, the buckets 330 are considered to be out of synchronization (i.e., contain different records 350) and the sequence proceeds to step 735.”) and the permutation keys are the keys associated with the bucket’s key masks which are utilized to group the data records based on their keys matching the key range of the buckets.
Graham fails to disclose “generating, using the first and second data sets, matching rules, at least one of the matching rules matching the subset of data identified by the … key to corresponding data in the second data set without finding a match for the … key in the second data set; and identifying discrepancies between the first data set and the second data set using the matching rules”
However, Cannon teaches the following limitations, generating, using the first and second data sets, matching rules at least by ([0078] “Pairings refer to the key columns used to find the matching record(s) in a data set (e.g., truck ticket number or invoice number). Match rules define columns and comparison logic between the two columns and used to determine whether data match. For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).”) and the generating of the matching rules is the defining of the match rules,
at least one of the matching rules matching the subset of data identified by the … key to corresponding data in the second data set without finding a match for the … key in the second data set at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Match rules define columns and comparison logic between the two columns and used to determine whether data match… For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).”” [0079] “Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)) and relevant columns can be checked to determine if the data on both sides match within the predefined tolerances”) and the key columns (subset of data identified by the permutation key) are matched within a predefined tolerance, meaning that there is a discrepancy between one of the key columns and the other (without finding a match for the key in the second data set);
and identifying discrepancies between the first data set and the second data set using the matching rules at least by ([0047] “the present application includes a reconciliation process that is configured to compare data between one or more predefined schemas. One purpose of a reconciliation process is to compare data in each of a plurality of data sets and to identify any discrepancies and/or missing records from one or more respective data sets.” [0078] “Pairings refer to the key columns used to find the matching record(s) in a data set (e.g., truck ticket number or invoice number). Match rules define columns and comparison logic between the two columns and used to determine whether data match. For example, if two truck ticket records are identified in the truck data and facility data, the records are held to match within a pre-defined tolerance (e.g., a discrepancy of only one barrel of oil).” [0079] “the present application compares the same record to multiple records in different reconciliation processes. For example, a truck delivers oil from a well to a facility. Data are obtained from the well and the facility. The truck delivery data are compared separately against both data sets, and may match the facility data but not the well data, thereby triggering one or more reconciliation processes. Thus, in one or more implementations the reconciliation processes match records from two or more different data sources and manages discrepancies via a reconciliation workflow. Records can be matched on key columns (i.e. ticket number or bill of lading (“BOL”)) and relevant columns can be checked to determine if the data on both sides match within the predefined tolerances, such as illustrated in FIG. 10.”) and key columns are used to match data sets within a pre-defined tolerance and to identify discrepancies that can be resolved once identified.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cannon into the teaching of Graham because the references similarly disclose data reconciliation or synchronization. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Graham to further include the reconciliation process as in Cannon in order “to identify any discrepancies and/or missing records from one or more respective data sets” (Cannon, [0047]).
Claims 42-43, 46-47, 50 recite similar claim limitations as the method of claims 32-33, 36-37, 40, except that they set forth the claimed invention as a non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 34-35, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0180194) in view of Cannon (US 2015/0242456) and further in view of Biddle (US 2014/0180728).
As per claim 34, claim 31 is incorporated, Graham, Cannon fail to disclose “wherein generating the matching rules comprises iteratively: generating a test rule; generating a test result by applying the test rule to the first and second data sets; and generating a new or revised test rule based on the test result”
However, Biddle teaches the following limitations, wherein generating the matching rules comprises iteratively: generating a test rule; generating a test result by applying the test rule to the first and second data sets at least by ([0056]-[0059] disclose that the input may comprise one or more natural language questions and examples of multiple different natural language statements containing multiple facts [0125] “In step 350, data processing device 100 creates a new abstraction rule based at least in part of the user clarification…The new abstraction rule may then be applied in step 355 to the natural language input read in step 325 to transform this input into one or more less complex sub-statements and/or one or more sub-questions” [0130] discloses that the action rules can be tests for matching of values of tokens (matching rules)) and the first and second data sets are the input which can contain more than one natural language questions, such as the two different natural language statements as provided in the examples given in [0057]-[0059]; further, Fig 3a shows that step 355 proceeds to step 510 from Fig. 5;
and generating a new or revised test rule based on the test result at least by ([0130] discloses that the action rules can be tests for matching of values of tokens (matching rules) [0158] “Once a user clarification has been received by data processing device 100, for example via user interface 105, in step 540 data processing device 100 uses this clarification to update at least one of an abstraction rule and an action rule. In some embodiments one or more abstraction rules and/or one or more action rules may be updated by a single user clarification.”) and subsequent to applying the rule at step 355, Fig 3a shows that this step proceeds to step 510 from Fig. 5 which further leads to step 540 wherein an action or abstraction rule is updated (revised test rule).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Biddle into the teaching of Graham, Cannon because the references disclose the processing of data sets. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the “using human input to define new processing rules and to adapt existing ones, embodiments allow a large database of rules that are able to handle a wide variety of natural language input to be created in a relatively short time” (Biddle, [0177]).
As per claim 35, claim 31 is incorporated, Biddle further discloses:
wherein the matching rules are generated using a discovery specification that specifies parameters sued for rule discovery at least by ([0130] discloses that the action rules can be tests for matching of values of tokens (matching rules) [0156] “if data processing device 100 determines in step 525 that input abstraction is not possible, or that an already abstracted input cannot be abstracted further, then data processing device 100 proceeds to step 530 and determines if there are any further action rules available for which a mapping to the natural language input read in step 500 or abstracted natural language input produced as a result of the determination of step 525 has not been attempted.”) and step 530 in Fig. 5 searches for action rules available for which a mapping to the natural language input read (discovery specification specifying parameter for rule discovery) prior to updating an action rule at step 540.
Claims 44-45 recite similar claim limitations as the method of claims 34-35, except that they set forth the claimed invention as a non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 38-39, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2007/0180194) in view of Cannon (US 2015/0242456) and further in view of Kittrell (US 8,898,808).
As per claim 38, claim 31 is incorporated, Graham, Cannon fail to disclose “wherein generating the matching rules comprises: randomly adding or removing possible permutation keys in multiple simulation iterations; determining a metric for each simulation iteration; and selecting the permutation key from the possible permutation keys based on the metrics of the simulation iterations”
However, Kittrell teaches the above limitations at least by ([col. 8, lines 15-32] “If the number of entries in the set of member unique keys associated with a unique dimension combination, as a percentage of the total number of member unique keys for the host is less than the corresponding percentage in the dimension map, additional impression rows are added with randomly selected member unique keys for that unique dimension combination until the percentage of the number of member unique keys is approximately the same as the corresponding percentage in the dimension map. For example, based on browser extension data, if there are 10 K distinct member unique keys that visited www.cnn.com in a given day, only 500 of which encountered a particular dimension of DoubleClick, and if the dimension map indicates that 10% of unique users should actually encounter this particular dimension of DoubleClick, then from the pool of 10 K member unique keys, about 500 keys are selected randomly and added to the set of member unique keys associated with the tested dimension by the data reconstructor 106.”) and the metric is the percentage of the number of member unique keys is approximately the same as the corresponding percentage in the dimension map.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kittrell into the teaching of Graham, Cannon because the references disclose the processing of data sets. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the adding of randomly selected member unique keys based on a testing condition to “enable accurate estimation of various impression characteristics” (Kittrell, [col. 1, lines 64-65]).
As per claim 39, claim 38 is incorporated, Kittrell further discloses:
wherein the metric for each simulation iteration is based on a combination of a number of matched data items and a number of matched groups of data items at least by ([col. 8, lines 12-13, 15-32] “The percentage computation may be repeated for each host…If the number of entries in the set of member unique keys associated with a unique dimension combination, as a percentage of the total number of member unique keys for the host is less than the corresponding percentage in the dimension map, additional impression rows are added with randomly selected member unique keys for that unique dimension combination until the percentage of the number of member unique keys is approximately the same as the corresponding percentage in the dimension map. For example, based on browser extension data, if there are 10 K distinct member unique keys that visited www.cnn.com in a given day, only 500 of which encountered a particular dimension of DoubleClick, and if the dimension map indicates that 10% of unique users should actually encounter this particular dimension of DoubleClick, then from the pool of 10 K member unique keys, about 500 keys are selected randomly and added to the set of member unique keys associated with the tested dimension by the data reconstructor 106.”) and presentence computation is repeated until the percentage of the number of member unique keys or distinct keys that all visisted cnn.com (number of matched data items), as in the example, is approximately the same as the corresponding percentage in the dimension map (number of matched groups).
Claims 48-49 recite similar claim limitations as the method of claims 38-39, except that they set forth the claimed invention as a non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169